Citation Nr: 0808897	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  07-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  

Pursuant to a November 2007 motion and the Board's granting 
thereof in March 2008, this case has been advanced on the 
Board's docket under 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a July 2005 VA examination that 
addressed his claim.  However, the examination is inadequate.  
In this regard, the examiner commented that the veteran was 
unemployable from several aspects.  The examiner stated that 
the veteran was 84 years old and it would be unlikely that he 
would be employable, he was status post aortic valve surgery 
and his diabetes mellitus would prevent him from working, and 
he had by history chronic pulmonary disease that also would 
be a factor in preventing him from working and was one of the 
factors that stopped him from working at age 65.  
Importantly, the Board notes that the examination does not 
address the question at issue, namely whether the veteran is 
unemployable solely as a result of his service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In fact, the examination 
did not address his service-connected disabilities of 
bilateral hearing loss, otitis media in his left ear, 
bilateral tinnitus, and flat feet.  Also, the veteran was 
not, at that time, service-connected for asbestosis, and the 
examiner implied respiratory disability was a component in 
the veteran's inability to work.  Further, the veteran's age 
is not a factor for consideration.  Id.  As such, a remand is 
necessary to afford the veteran a VA examination that 
properly addresses the criteria for TDIU.  

While in remand status, the RO/AMC should take the 
opportunity to provide the veteran further notice.  See 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for TDIU.  The letter should (1) inform 
him of the information and evidence that 
is necessary to substantiate the claim; 
(2) inform him about the information and 
evidence that VA will seek to provide; (3) 
inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in his 
possession that pertains to the claim.  

The letter should provide the information 
as outlined in Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 
2008).

2.  Additionally, the veteran should be 
afforded a VA examination to determine 
whether he is unemployable solely due to 
his service-connected disabilities.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected 
disabilities alone are of such severity to 
result in unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review.

When the development requested has been completed, the claim 
for TDIU should be reviewed by the RO on the basis of 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

